ORDER

PER CURIAM.
Chad Frazer (Movant) appeals the judgment of the Circuit Court of St. Charles County denying his Rule 24.035 motion for post-conviction relief. Movant contends the motion court erred in denying his motion without an evidentiary hearing because the record did not refute his claims that counsel failed to: (1) investigate whether the horizontal gaze nystagmus (HGN) test was inadmissible because police improperly administered the test; and (2) advocate that Movant receive only six years’ imprisonment based on his remorse and military record.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).